Citation Nr: 0112382	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to June 
1971.  

The present appeal has been taken from a January 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service-
connection for the cause of the veteran's death.  
The appellant is the veteran's surviving spouse.  

In October 1995 and March 1999, the Board of Veterans' 
Appeals (Board) remanded this case to the RO for additional 
development.  

In July 1999 the RO denied entitlement to accrued benefits 
under the provisions of 38 U.S.C.A. § 5121 (West 1991).  The 
appellant filed a Notice of Disagreement in September 1999.  
The RO issued a Statement of the Case in December 1999.  The 
appellant did not submit a Substantive Appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  


REMAND

The veteran died in September 1992 from pneumonia due to or 
as a consequence of AIDS dementia, due to or as a consequence 
of HIV diagnosed in 1992.  The death certificate lists 
diabetes mellitus as another significant condition 
contributing to death.  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

The Board remanded the case in March 1999 for additional 
medical development.  The Board requested the RO to obtain a 
further opinion from Dr. Bell, the VA physician who rendered 
an October 1997 medical opinion.  In the event that Dr. Bell 
was no longer available, the RO was to obtain a medical 
opinion from Dr. Lowenthal, one of the physicians who treated 
the veteran during his terminal hospitalization in September 
1992.  This was not done.  

Dr. Bell was no longer at the VA medical center and, instead 
of the case being referred to Dr. Lowenthal, it was given to 
another physician, a neurologist.  Although this physician 
rendered an opinion on the veteran's neurological status at 
the time of his death, he did not address whether the 
veteran's service-connected diabetes mellitus contributed 
materially or substantially to cause his death as requested 
in the remand decision.  In fact, this VA neurologist 
recommended that that a medical opinion be obtained that 
addressed the rest of the veteran's medical problems.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Id.  The Board regrets any further delay 
in this case; however, since the directives in the March 1999 
remand have not been fully completed, the case must be 
remanded again.  

To comply with the duty to assist, the case is remanded for 
the following additional development:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to the 
veteran that have not already been 
obtained.  The RO should then make 
reasonable efforts to obtain legible 
copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the appellant's response, 
the RO should secure any outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  After the above development has been 
completed to the extent possible, the 
veteran's claims folders and a separate 
copy of this remand, should be referred 
to D. Lowenthal, M.D., at the Gainesville 
VA Medical Center for an opinion as to 
the following:  Based on a review of the 
entire claims files, what role, if any, 
did the veteran's diabetes mellitus play 
in his death noted on the death 
certificate to have been due to 
pneumonia, due to AIDS dementia, due HIV.  
In particular, the doctor should be asked 
whether he agrees with the notation on 
the death certificate that diabetes 
mellitus was another significant 
condition contributing to the veteran's 
death and, if so, he should explain how 
diabetes contributed to death.  Dr. 
Lowenthal should be advised that, for the 
purpose of service connection for cause 
of death, for a service-connected 
disability to constitute a contributory 
cause, it is not sufficient to show that 
it casually shared in producing death, 
but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Therefore, 
Dr. Lowenthal should discuss whether 
there was a causal connection and whether 
diabetes contributed substantially and 
materially to cause death or whether 
there was just a casual connection 
between the veteran's death and diabetes 
mellitus.  The rationale for the opinion 
should stated.  If Dr. Lowenthal suggests 
that any additional medical opinions 
should be obtained, the RO should follow 
through and obtain them.  

4.  Thereafter, the RO should review the 
claims files to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
files and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  All pertinent 
criteria should be provided in the 
supplemental statement of the case, if 
applicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




